Title: To Benjamin Franklin from Anthony Todd, with Franklin’s Note for a Reply, 3 October 1783
From: Todd, Anthony,Franklin, Benjamin
To: Franklin, Benjamin


          
            Dear Sir,
            General Post Office London 3 Octr. 1783.
          
          This very morning I had the Pleasure to receive Your Letter of the 27th. past inclosing one for the President of Congress, which was so exactly in Time that I forwarded it along with Lord Norths Dispatches this Evening to Falmouth with Orders for the three several Packet Boats for New York Jamaica and the Lewards Islands to sail immediately. These Boats have been so much delayed from day to day that they carry the Mails of September also. I shall be very happy indeed to hear from you on the Subject of my last Letter to you, and desire to say what I have hitherto forgot that you may always depend on my Care of any Letters You inclose to me and that I am Dear Sir Yours most truly
          
            Anth Todd
            To B. Franklin Esq
          
         
          Addressed: To His Excellency / Benjamin Franklin Esqr. / &c. &c. / at Passy. / Franche S. V. P. / Antoine Todd.
          Endorsed: I wish you to write a Letter for Mr Todd, acquainting him with the Agreement I propos’d respecting the Post Office, and what pass’d between you & Mr. le Couteulx &c
        